DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 7, 11, 14-16, 18, 21, 39, 41 and 56-61, and species d in the reply filed on 11/18/22 is acknowledged.
After examination of species d, the Examiner determined that species d was free of the art of record.  Therefore, the search was expanded to the remaining species.  The only species that is anticipated or obvious over the prior art is species a (discussed below).  Since species a-g were examined, the election of species requirement is hereby withdrawn.
Claims 1-2, 7, 11, 14-16, 18, 21, 39, 41 and 56-61 have been fully examined.
Claims 48-51, 62, 70, 74, 78, 95 and 100-101 are withdrawn from consideration as being drawn to non-elected inventions.

Information Disclosure Statement
The information disclosure statement filed 5/26/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references, except for the one that has been crossed off, have been considered.  An initialed copy of the PTO-1449 is enclosed.
The IDSs filed 2/23/21 and 11/18/22 have been considered and initialed copies of the PTO-1449s are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 39 does not further limit claim 1 because claim 1 is directed to specific monovalent antibodies with the CDRs in a specific order.  Claim 39 allowed for mixing the VH and VL from the different antibodies.  For example, in claim 39, the VH of SEQ ID NO. 14 can be paired with SEQ ID NO. 15, or 17, or 19, etc. The pairing of SEQ ID NO. 14 can only be paired with SEQ ID NO. 15 as per claim 1.  SEQ ID NO. 14 cannot be paired with the other VL sequences.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claims 1-2, 7, 11, 14-16, 18, 21, 39, 41 and 56-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, at the end, the reason for terminology “Exemplary support:  cancer claims 8-10 and 25” is unclear.  It is also presented after the period, which is not proper.  This terminology should be removed.
In claims 56-57 it is not clear what the antibody is linked to.  While the antibody comprises the linker, the linker has to bind to something.



Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of a antibody containing all 6 CDRs in their proper order, does not reasonably provide enablement for antibodies which mix and match CDRs (i.e. mix and match VH and VL regions).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''
The specification discloses only intact CD8 or antibodies containing all 6 CDRs in their proper order.  The specification does not enable an antibody which does not contain 6 CDRs (not in the proper order) and bind antigen.
The claims encompass antibodies which do not contain a full set of 6 CDRs in their proper order.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody fragment containing fewer than 6 CDRs, resulting in a humanized antibody that retains the antigen specificity of the parental non-human antibody.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibody as broadly as is claimed.
Therefore, in view of the lack of guidance in the specification and in view of the discussion above one of skill in the art would be required to perform undue experimentation in order to practice the claimed invention as it pertains to a method of producing an antibody fragment.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 7, 11, 14-16, 18, 21 and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al US 2014/0271462 in view of Pool et al Eur. J. Nucl. Med. Mol Imaging vol. 44 p. 1328 (published online on 3/19/2017), Merchant et al PNAS, published ones on 7/23/2013 pages E2987-E2996, Lo et al JBC vol. 292 p. 3900 (3/3/2017), Verel et al J. Nuclear Medicine vol. 44 p. 1271 (2003).
	Ho et al discloses anti-CD8 antibodies and fragments (scFv (which are monovalent), minibodies (which are bivalent) and diabodies (which are bivalent)) comprising VH of SEQ ID NO. 44, 46, 48 or 50 (which contain applicant’s CDRs of SEQ ID NO. 9, 10 and 12) and a VL of SEQ ID NO. 9 or 42 (which contain applicant’s CDRs of SEQ ID NO. 1, 3 and 4) wherein the antibodies are human, chimeric or humanized, of the IgG1 isotype and can be monovalent fragments (summary, para 7,55, 56, 64, Table 0.1-0.3, para 97-105, 151-156, examples 11-13 and entire reference).  The Kd of the antibodies as less than 10-7 M or 10-8 M, or less than 10-9 M or 10-10 M or 10-11 M, 10-12 M or 10-13 M (para 71).  The antibody fragments are used to in vivo detection of T cell localization (PET imaging) (para. 90, 150-156).  The reference discloses that the scFv, minibodies and diabodies were constructed because the pharmacokinetics of the small fragments are more desirable in that they “are able to target the antigen and then rapidly clear the system for rapid high-contrast imaging” and that “rapid serum clearance together with better tissue penetration can allow for same day imaging, providing a significant advantage in the clinic with respect to patient care and management” (para 106).  The detectable markers using with the antibody fragments include fluorescent compounds, enzymes or radionuclides such as 64Cu, 18F, 124I and 89Zr (para 150-151) wherein the linked agent is deferoxamine (DFO) (para 152).  
The only difference between the reference and instant invention is
the knob and hole monovalent antibody fragment (the first two wherein clauses of claim 1) formed using the mutations of claim 11,
 the limitations of claims 2 and 21
the LALA mutations at 234 and 235 and the P329G mutation in the Fc and
the linker being N-succinyl-desferrioamine (N-suc-DFO).
Pool et al discloses that monovalent 89Zr-ornatuzumab is used in PET imaging, effectively discriminated relevant changes in c-MET levels.  The reference also discloses that the monovalent antibody is a 99 kDa antibody produced by Merchant et al.  Merchant et al discloses that these monovalent antibodies act differently from the bivalent antibodies in that the monovalent antibodies antagonize the activity of MET instead on agonizing the activity (page E2987, box labeled “Significance”).  The monovalent antibodies are produced using knob and hole engineering and to produce “purely monovalent forms, mutations in the CH3 Fc domain were introduced to favor heterodimerization between two distinct Fc domains, harboring hole mutations (T366S, L368A, Y407V) and a knob mutation (T366W)” (page E2988, second column and Figure 1D).  These antibodies have intact Fc domains, which are important for the long half-life in vivo and since these antibodies were expressed in E. Coli, they are aglycosylated and are devoid of ADCC or CDC activity but have pharmacokinetic (PK) properties similar to monoclonal antibodies (paragraph bridging the first and second column on page E2989). Also see Discussion section on pages E2992 and entire reference.  Thus, the combination of Pool et al and Merchant et al disclose that monovalent antibodies produced using knob and hole engineering with mutations in the CH3 Fc domain are effective antagonists of the antigen and are used effectively in PET imaging.
Lo et al discloses that LALA mutations at 234 and 235 and the P329G mutation in the Fc eliminate complement fixation and renders the antibodies as effectorless antibodies and are used in knob and hole engineering (abstract and entire reference).
Verel et al discloses that N-succinyl-desferrioamine (N-suc-DFO) is a known linker used when labeling antibodies with 89Zr wherein the antibodies are used in PET imaging (see entire reference).
Since Ho et al discloses anti-CD8 antibody fragments (containing the CDRs of applicant antibody of claim 1(a)), such as scFv, minibodies and diabodies, and that these were constructed because the pharmacokinetics of the small fragments are more desirable in that they “are able to target the antigen and then rapidly clear the system for rapid high-contrast imaging” and that “rapid serum clearance together with better tissue penetration can allow for same day imaging, providing a significant advantage in the clinic with respect to patient care and management” (i.e. PET imaging) and since the combination of Pool et al and Merchant disclose that monovalent antibodies produced using knob and hole engineering with mutations in the CH3 Fc domain are effective antagonists of the antigen and are used effectively in PET imaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the knob and hole engineering to make an effective PET imaging antibody constructs using the CDRs of Ho et al with the expected benefit of effectively imaging for CD8 T cells.  The motivation to make this construct comes from Ho et al which discloses that pharmacokinetics of the small fragments are more desirable in PET imaging and the showing by Pool et al that the knob and hole engineering of antibody constructs results in an effective monovalent antibody that serves as an antagonist (antagonizing the effects of CD8 would read on not inducing CD8+ T cell proliferation, not stimulating or inhibiting the activation of CD8+ T cells, not inducing IFH-gamma production and not binding CD4+ or CD3+ T cells).  Since the constructs produced using knob and hole engineering were expressed in E. Coli, they are aglycosylated and are devoid of ADCC or CDC activity, they cannot deplete CD8+ T cells.
With respect to the limitation of claim 21, since the CDRs of the antibody of Ho et al and the CDRs of antibody of claim 1 (a) are the same, it is expected that the binding properties would be the same.
The introduction of LALA mutations at 234 and 235 and the P329G mutation in the Fc to eliminate complement fixation and rendering the antibodies as “effectorless” antibodies is obvious in view of Lo et al because Lo et al discloses that it is known to introduce these mutations into antibodies engineered using knob and hole engineering with the expected benefit of rendering the antibody “effectorless”.
The use of N-succinyl-desferrioamine (N-suc-DFO) as the linker to link the antibody construct to 89Zr is obvious in view of Verel et al which discloses that this a known linker used in conjugates used in PET imaging.



Free from art
Claims 39 and 41 were not included in the art rejection because the prior art does not disclose the specific VH and VL, SEQ ID No. 14 and 15, respectively, which comprise the CDRs of the antibody of claim 1(a).  
Additionally, the prior art of record does not disclose the clones which produce the antibodies of claims 1(b)-1(g).
Additionally, the prior art of record does not disclose the VH or VL of claims 39 and 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643